 

 
 EXHIBIT 10.2
   

 
 
NVIDIA Corporation
1998 Employee Stock Purchase Plan
 
Adopted February 17, 1998
Approved By Stockholders  April 6, 1998
Amended by the Compensation Committee May 16, 1999
Approved By Stockholders June 17, 1999
Adjusted for Automatic Share Reserve Increase on January 31, 2000
Adjusted for 2-for-1 Stock Split on June 26, 2000
Adjusted for Automatic Share Reserve Increase on January 28, 2001
Adjusted for 2-for-1 Stock Split on September 11, 2001
Adjusted for Automatic Share Reserve Increase on January 27, 2002
Adjusted for Automatic Share Reserve Increase on January 26, 2003
Adjusted for Automatic Share Reserve Increase on January 25, 2004
Adjusted for Automatic Share Reserve Increase on January 30, 2005
Adjusted for Automatic Share Reserve Increase on January 29, 2006
Adjusted for 2-for-1 Stock Split on April 6, 2006
Adjusted for 3-for-2 Stock Split on September 10, 2007
No Termination Date
 
As amended and restated on February 7, 2008
 
1.  
Purpose.

 
(a) The purpose of the 1998 Employee Stock Purchase Plan (the “Plan”) is to
provide a means by which employees of NVIDIA Corporation, a Delaware corporation
(the “Company”), and its Affiliates, as defined in subparagraph 1(b), which are
designated as provided in subparagraph 2(b), may be given an opportunity to
purchase stock of the Company.
 
(b) The word “Affiliate” as used in the Plan means any parent corporation or
subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
(the “Code”).
 
(c) The Company, by means of the Plan, seeks to retain the services of its
employees, to secure and retain the services of new employees, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company.
 
(d) The Company intends that the rights to purchase stock of the Company granted
under the Plan be considered options issued under an “employee stock purchase
plan” as that term is defined in Section 423(b) of the Code (the “423(b) Plan”)
although the Company makes no undertaking nor representation to maintain such
qualification.  In addition, this Plan document authorizes the grant of rights
to purchase stock that do not qualify under Section 423(b) of the Code
(“Non-423(b) Plan”) pursuant to rules, procedures or sub-plans adopted by the
Board or Committee designed to achieve tax, securities law or other Company
compliance objectives in particular locations outside the United States.  This
Plan shall govern the terms and conditions of grants made under both the 423(b)
Plan component and the Non-423(b) Plan component.
 
2.  
Administration.

 
(a) The Plan shall be administered by the Board of Directors (the “Board”) of
the Company unless and until the Board delegates administration to a Committee,
as provided in subparagraph 2(c).  Whether or not the Board has delegated
administration, the Board shall have the final power to determine all questions
of policy and expediency that may arise in the administration of the Plan.
 
(b) The Board shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:
 
(i) To determine when and how rights to purchase stock of the Company shall be
granted and the provisions of each offering of such rights (which need not be
identical).
 
(ii) To designate from time to time which Affiliates of the Company shall be
eligible to participate in the Plan.
 
1

--------------------------------------------------------------------------------


 
(iii) To construe and interpret the Plan and rights granted under it, and to
establish, amend and revoke rules and regulations for its administration.  The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.
 
(iv) To amend the Plan as provided in paragraph 13.
 
(v) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
its Affiliates and to carry out the intent that the Plan be treated as an
“employee stock purchase plan” within the meaning of Section 423 of the Code.
 
(c) The Board may delegate administration of the Plan to a Committee composed of
not fewer than two (2) members of the Board (the “Committee”) constituted in
accordance with the requirements of Rule 16b-3 (“Rule 16b-3”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.
 
3.  
Shares Subject to the Plan.

 
(a) Subject to the provisions of paragraph 12 relating to adjustments upon
changes in stock, the stock that may be sold pursuant to rights granted under
the Plan shall not exceed in the aggregate seventy-seven million nine hundred
ninety-nine thousand nine hundred ninety-nine (77,999,999) shares1 of the
Company’s common stock (the “Common Stock”).  If any right granted under the
Plan shall for any reason terminate without having been exercised, the Common
Stock not purchased under such right shall again become available for the Plan.
 
(b) The stock subject to the Plan may be unissued shares or reacquired shares,
bought on the market or otherwise.
 
(c) Notwithstanding subsection 3(a) hereof, on the last day of each fiscal year
(the “Calculation Date”) for a period of ten (10) years, commencing with the
fiscal year ending in January 2000 and ending with the fiscal year ending in
January 2009, the aggregate number of shares of Common Stock that are available
for issuance under the Plan shall automatically be increased by a number of
shares equal to two percent (2%) of the Diluted Shares Outstanding; provided,
however, that the maximum aggregate number of shares of Common Stock that are
available for issuance under the Plan shall not exceed seventy-seven million
nine hundred ninety-nine thousand nine hundred ninety-nine (77,999,999) shares2
of Common Stock.
 
(d) For purposes of subsection 3(c) hereof, “Diluted Shares Outstanding”
shall mean, as of any date, (i) the number of outstanding shares of Common Stock
of the Company on such Calculation Date, plus (ii) the number of shares of
Common Stock issuable upon such Calculation Date assuming the conversion of all
outstanding Preferred Stock and convertible notes, plus (iii) the additional
number of dilutive Common Stock equivalent shares outstanding as the result of
any options or warrants outstanding during the fiscal year, calculated using the
treasury stock method.
 
4.  
Grant of Rights; Offering.

 
(a) The Board or the Committee may from time to time grant or provide for the
grant of rights to purchase Common Stock of the Company under the Plan to
eligible employees (an “Offering”) on a date or dates (the “Offering Date(s)”)
selected by the Board or the Committee.  Each Offering under the 423(b) Plan
shall be in such form and shall contain such terms and conditions as the Board
or the Committee shall deem appropriate, which shall comply with the
requirements of Section 423(b)(5) of the Code that all employees granted rights
to purchase stock under the Plan shall have the same rights and privileges.  The
terms and conditions of an Offering shall be incorporated by reference into the
Plan and treated as part of the Plan.  The provisions of separate Offerings need
not be identical, but each Offering shall include (through incorporation of the
provisions of this Plan by reference in the document comprising the Offering or
otherwise) the period during which the Offering shall be effective, which period
shall not exceed twenty-seven (27) months beginning with the Offering Date, and
the substance of the provisions contained in paragraphs 5 through 8,
inclusive.  The Board or Committee may from time to time grant or provide for
the grant of rights to purchase Common Stock of the Company under the Non-423(b)
Plan.  If such grants are intended to be made under the Non-423(b) Plan, they
will be designated as such at the time of grant and such grants may not comply
with the requirements set forth under Section 423 of the Code.
 
(b) If an employee has more than one right outstanding under the Plan, unless he
or she otherwise indicates in agreements or notices delivered
hereunder:  (1) each agreement or notice delivered by that employee will be
deemed to apply to all of his or her rights under the Plan, and (2) a right with
a lower exercise price (or an earlier-granted right, if two rights have
identical exercise prices), will be exercised to the fullest possible extent
before a right with a higher exercise price (or a later-granted right, if two
rights have identical exercise prices) will be exercised.
 
2

--------------------------------------------------------------------------------

 

5.  
Eligibility.

 
(a) Rights may be granted only to employees of the Company or, as the Board or
the Committee may designate as provided in subparagraph 2(b), to employees of
any Affiliate of the Company.  Except as provided in subparagraph 5(b), an
employee of the Company or any Affiliate shall not be eligible to be granted
rights under the Plan, unless, on the Offering Date, such employee has been in
the employ of the Company or any Affiliate for such continuous period preceding
such grant as the Board or the Committee may require, but in no event shall the
required period of continuous employment be equal to or greater than two (2)
years.  In addition, unless otherwise determined by the Board or the Committee
and set forth in the terms of the applicable Offering, no employee of the
Company or any Affiliate shall be eligible to be granted rights under the Plan,
unless, on the Offering Date, such employee’s customary employment with the
Company or such Affiliate is for at least twenty (20) hours per week and at
least five (5) months per calendar year.
 
(b) The Board or the Committee may provide that, each person who, during the
course of an Offering, first becomes an eligible employee of the Company or
designated Affiliate will, on a date or dates specified in the Offering which
coincides with the day on which such person becomes an eligible employee or
occurs thereafter, receive a right under that Offering, which right shall
thereafter be deemed to be a part of that Offering.  Such right shall have the
same characteristics as any rights originally granted under that Offering, as
described herein, except that:
 
(i) the date on which such right is granted shall be the “Offering Date” of such
right for all purposes, including determination of the exercise price of such
right;
 
(ii) the period of the Offering with respect to such right shall begin on its
Offering Date and end coincident with the end of such Offering; and
 
(iii) the Board or the Committee may provide that if such person first becomes
an eligible employee within a specified period of time before the end of the
Offering, he or she will not receive any right under that Offering.
 
(c) No employee shall be eligible for the grant of any rights under the Plan if,
immediately after any such rights are granted, such employee owns stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Affiliate.  For purposes of
this subparagraph 5(c), the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of any employee, and stock which such employee
may purchase under all outstanding rights and options shall be treated as stock
owned by such employee.
 
(d) An eligible employee may be granted rights under the Plan only if such
rights, together with any other rights granted under “employee stock purchase
plans” of the Company and any Affiliates, as specified by Section 423(b)(8) of
the Code, do not permit such employee’s rights to purchase stock of the Company
or any Affiliate to accrue at a rate which exceeds twenty five thousand dollars
($25,000) of fair market value of such stock (determined at the time such rights
are granted) for each calendar year in which such rights are outstanding at any
time.
 
(e) Officers of the Company and any designated Affiliate shall be eligible to
participate in Offerings under the Plan, provided, however, that the Board may
provide in an Offering that certain employees who are highly compensated
employees within the meaning of Section 423(b)(4)(D) of the Code shall not be
eligible to participate.
 
6.  
Rights; Purchase Price.

 
(a) On each Offering Date, each eligible employee, pursuant to an Offering made
under the Plan, shall be granted the right to purchase up to the number of
shares of Common Stock of the Company purchasable with a percentage designated
by the Board or the Committee not exceeding fifteen percent (15%) of such
employee’s Earnings (as defined by the Board or the Committee in each Offering)
during the period which begins on the Offering Date (or such later date as the
Board or the Committee determines for a particular Offering) and ends on the
date stated in the Offering, which date shall be no later than the end of the
Offering.  The Board or the Committee shall establish one or more dates during
an Offering (the “Purchase Date(s)”) on which rights granted under the Plan
shall be exercised and purchases of Common Stock carried out in accordance with
such Offering.
 
(b) In connection with each Offering made under the Plan, the Board or the
Committee may specify a maximum number of shares that may be purchased by any
employee as well as a maximum aggregate number of shares that may be purchased
by all eligible employees pursuant to such Offering.  In addition, in connection
with each Offering that contains more than one Purchase Date, the Board or the
Committee may specify a maximum aggregate number of shares which may be
purchased by all eligible employees on any given Purchase Date under the
Offering.  If the aggregate purchase of shares upon exercise of rights granted
under the Offering would exceed any such maximum aggregate number, the Board or
the Committee shall make a pro rata allocation of the shares available in as
nearly a uniform manner as shall be practicable and as it shall deem to be
equitable.
 
(c) The purchase price of stock acquired pursuant to rights granted under the
Plan shall be not less than the lesser of:
 
(i) an amount equal to eighty-five percent (85%) of the fair market value of the
stock on the Offering Date; or
 
(ii)  an amount equal to eighty-five percent (85%) of the fair market value of
the stock on the Purchase Date.
 
3

--------------------------------------------------------------------------------

 
 

7.  
Participation; Withdrawal; Termination.

 
(a) An eligible employee may become a participant in the Plan pursuant to an
Offering by delivering a participation agreement to the Company within the time
specified in the Offering, in such form as the Company provides.  Each such
agreement shall authorize payroll deductions of up to the maximum percentage
specified by the Board or the Committee of such employee’s Earnings during the
Offering (as defined by the Board or Committee in each Offering).  The payroll
deductions made for each participant shall be credited to an account for such
participant under the Plan and shall be deposited with the general funds of the
Company.  A participant may reduce (including to zero) or increase such payroll
deductions, and an eligible employee may begin such payroll deductions, after
the beginning of any Offering only as provided for in the Offering.  A
participant may make additional payments into his or her account only if
specifically provided for in the Offering and only if the participant has not
had the maximum amount withheld during the Offering.
 
(b) At any time during an Offering, a participant may terminate his or her
payroll deductions under the Plan and withdraw from the Offering by delivering
to the Company a notice of withdrawal in such form as the Company
provides.  Such withdrawal may be elected at any time prior to the end of the
Offering except as provided by the Board or the Committee in the Offering.  Upon
such withdrawal from the Offering by a participant, the Company shall distribute
to such participant all of his or her accumulated payroll deductions (reduced to
the extent, if any, such deductions have been used to acquire stock for the
participant) under the Offering, without interest, and such participant’s
interest in that Offering shall be automatically terminated.  A participant’s
withdrawal from an Offering will have no effect upon such participant’s
eligibility to participate in any other Offerings under the Plan but such
participant will be required to deliver a new participation agreement in order
to participate in subsequent Offerings under the Plan.
 
(c) Rights granted pursuant to any Offering under the Plan shall terminate
immediately upon cessation of any participating employee’s employment with the
Company and any designated Affiliate, for any reason, and the Company shall
distribute to such terminated employee all of his or her accumulated payroll
deductions (reduced to the extent, if any, such deductions have been used to
acquire stock for the terminated employee) under the Offering, without interest.
 
(d) Rights granted under the Plan shall not be transferable by a participant
otherwise than by will or the laws of descent and distribution, or by a
beneficiary designation as provided in paragraph 14 and, otherwise during his or
her lifetime, shall be exercisable only by the person to whom such rights are
granted.
 
8.  
Exercise.

 
(a) On each Purchase Date specified therefor in the relevant Offering, each
participant’s accumulated payroll deductions and other additional payments
specifically provided for in the Offering (without any increase for interest)
will be applied to the purchase of whole shares of stock of the Company, up to
the maximum number of shares permitted pursuant to the terms of the Plan and the
applicable Offering, at the purchase price specified in the Offering.  No
fractional shares shall be issued upon the exercise of rights granted under the
Plan.  The amount, if any, of accumulated payroll deductions remaining in each
participant’s account after the purchase of shares which is less than the amount
required to purchase one share of stock on the final Purchase Date of an
Offering shall be held in each such participant’s account for the purchase of
shares under the next Offering under the Plan, unless such participant withdraws
from such next Offering, as provided in subparagraph 7(b), or is no longer
eligible to be granted rights under the Plan, as provided in paragraph 5, in
which case such amount shall be distributed to the participant after such final
Purchase Date, without interest.  The amount, if any, of accumulated payroll
deductions remaining in any participant’s account after the purchase of shares
which is equal to the amount required to purchase whole shares of stock on the
final Purchase Date of an Offering shall be distributed in full to the
participant after such Purchase Date, without interest.
 
(b) No rights granted under the Plan may be exercised to any extent unless the
shares to be issued upon such exercise under the Plan (including rights granted
thereunder) are covered by an effective registration statement pursuant to the
Securities Act of 1933, as amended (the “Securities Act”) and the Plan is in
material compliance with all applicable state, foreign and other securities and
other laws applicable to the Plan.  If on a Purchase Date in any Offering
hereunder the Plan is not so registered or in such compliance, no rights granted
under the Plan or any Offering shall be exercised on such Purchase Date, and the
Purchase Date shall be delayed until the Plan is subject to such an effective
registration statement and such compliance, except that the Purchase Date shall
not be delayed more than twelve (12) months and the Purchase Date shall in no
event be more than twenty-seven (27) months from the Offering Date.  If on the
Purchase Date of any Offering hereunder, as delayed to the maximum extent
permissible, the Plan is not registered and in such compliance, no rights
granted under the Plan or any Offering shall be exercised and all payroll
deductions accumulated during the Offering (reduced to the extent, if any, such
deductions have been used to acquire stock) shall be distributed to the
participants, without interest.
 
4

--------------------------------------------------------------------------------

 
 

9.  
Covenants of the Company.

 
(a) During the terms of the rights granted under the Plan, the Company shall
keep available at all times the number of shares of stock required to satisfy
such rights.
 
(b) The Company shall seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to issue and sell shares of stock upon exercise of the rights
granted under the Plan.  If, after reasonable efforts, the Company is unable to
obtain from any such regulatory commission or agency the authority which counsel
for the Company deems necessary for the lawful issuance and sale of stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell stock upon exercise of such rights unless and until such authority is
obtained.
 
10.  
Use of Proceeds from Stock.

 
Proceeds from the sale of stock pursuant to rights granted under the Plan shall
constitute general funds of the Company.
 
11.  
Rights as a Stockholder.

 
A participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to rights granted under
the Plan unless and until the participant’s shareholdings acquired upon exercise
of rights under the Plan are recorded in the books of the Company.
 
12.  
Adjustments upon Changes in Stock.

 
(a) If any change is made in the stock subject to the Plan, or subject to any
rights granted under the Plan (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan and outstanding rights will
be appropriately adjusted in the class(es) and maximum number of shares subject
to the Plan and the class(es) and number of shares and price per share of stock
subject to outstanding rights.  Such adjustments shall be made by the Board or
the Committee, the determination of which shall be final, binding and
conclusive.  (The conversion of any convertible securities of the Company shall
not be treated as a “transaction not involving the receipt of consideration by
the Company.”)
 
(b) In the event of:  (1) a dissolution or liquidation of the Company; (2) a
merger or consolidation in which the Company is not the surviving corporation;
(3) a reverse merger in which the Company is the surviving corporation but the
shares of the Company’s Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise; or (4) the acquisition by any person,
entity or group within the meaning of Section 13(d) or 14(d) of the Exchange Act
or any comparable successor provisions (excluding any employee benefit plan, or
related trust, sponsored or maintained by the Company or any Affiliate of the
Company) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rule) of securities
of the Company representing at least fifty percent (50%) of the combined voting
power entitled to vote in the election of directors, then, as determined by the
Board in its sole discretion (i) any surviving or acquiring corporation may
assume outstanding rights or substitute similar rights for those under the Plan,
(ii) such rights may continue in full force and effect, or (iii) participants’
accumulated payroll deductions may be used to purchase Common Stock immediately
prior to the transaction described above and the participants’ rights under the
ongoing Offering terminated.
 
13.  
Amendment of the Plan.

 
(a) The Board at any time, and from time to time, may amend the Plan.  However,
except as provided in Section 12 relating to adjustments upon changes in stock,
no amendment shall be effective unless approved by the stockholders of the
Company to the extent stockholder approval is necessary for the Plan to satisfy
the requirements of Section 423 of the Code, Rule 16b-3 or any Nasdaq or
securities exchange listing requirements.
 
(b) The Board may in its sole discretion submit any other amendment to the Plan
for stockholder approval, including.
 
(c) It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to employee stock purchase plans
and/or to bring the Plan and/or rights granted under it into compliance
therewith.
 
(d) Rights and obligations under any rights granted before amendment of the Plan
shall not be impaired by any amendment of the Plan, except with the consent of
the person to whom such rights were granted, or except as necessary to comply
with any laws or governmental regulations, or except as necessary to ensure that
the Plan and/or rights granted under the Plan comply with the requirements of
Section 423 of the Code.
 
5

--------------------------------------------------------------------------------

 
 

14.  
Designation of Beneficiary.

 
(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of an
Offering but prior to delivery to the participant of such shares and cash.  In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death during an Offering.
 
(b) The participant may change such designation of beneficiary at any time by
written notice.  In the event of the death of a participant and in the absence
of a beneficiary validly designated under the Plan who is living at the time of
such participant’s death, the Company shall deliver such shares and/or cash to
the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its sole discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
 
15.  
Termination or Suspension of the Plan.

 
(a) The Board in its discretion may suspend or terminate the Plan at any
time.  Unless sooner terminated, the Plan shall terminate at the time that all
of the shares subject to the Plan’s share reserve, as increased and/or adjusted
from time to time, have been issued under the terms of the Plan.  No rights may
be granted under the Plan while the Plan is suspended or after it is terminated.
 
(b) Rights and obligations under any rights granted while the Plan is in effect
shall not be impaired by suspension or termination of the Plan, except as
expressly provided in the Plan or with the consent of the person to whom such
rights were granted, or except as necessary to comply with any laws or
governmental regulation, or except as necessary to ensure that the Plan and/or
rights granted under the 423(b) Plan comply with the requirements of Section 423
of the Code.
 
16.  
Effective Date of Plan.

 
The Plan shall become effective on the same day that the Company’s initial
public offering of shares of common stock becomes effective (the “Effective
Date”), but no rights granted under the Plan shall be exercised unless and until
the Plan has been approved by the stockholders of the Company within twelve (12)
months before or after the date the Plan is adopted by the Board or the
Committee, which date may be prior to the Effective Date.
 



--------------------------------------------------------------------------------

 
1           The initial 500,000 shares were automatically increased on January
30, 2000 by 772,385 shares to 1,272,385 shares.  This number was adjusted to
1,544,770 shares pursuant to the 2-for-1 stock split on June 26, 2000.  The
number of shares was automatically increased again on January 28, 2001 by
1,663,657, at which time a total of 4,208,427 shares were reserved for issuance
under the Plan.  This number was adjusted to 8,416,854 shares pursuant to the
2-for-1 stock split on September 11, 2001.  The number of shares was
automatically increased on January 27, 2002 by 3,681,673 shares, at which time a
total of 12,098,527 shares were reserved for issuance under the Plan. The number
of shares was automatically increased on January 26, 2003 by 3,582,825 shares,
at which time a total of 15,681,352 shares were reserved for issuance under the
Plan. The number of shares was automatically increased on January 25, 2004 by
3,518,462 shares, at which time a total of 19,199,814 shares were reserved for
issuance under the Plan.  The number of shares was automatically increased on
January 30, 2005 by 3,551,702 shares, at which time a total of 22,751,516 shares
were reserved for issuance under the Plan.  The number of shares was
automatically increased on January 29, 2006 by 3,248,484 shares, at which time a
total of 26,000,000 shares were reserved for issuance under the Plan.  This
number was adjusted to 52,000,000 shares pursuant to the 2-for-1 stock split on
April 6, 2006.   This number was adjusted again to 77,999,999 shares pursuant to
the 3-for-2 stock split on September 10, 2007.
 
 
2           The initial 6,500,000 shares were adjusted to 13,000,000 shares
pursuant to the 2-for-1 stock split on June 26, 2000; then adjusted to
26,000,000 shares pursuant to the 2-for-1 stock split on September 11, 2001;
then adjusted to 52,000,000 shares pursuant to the 2-for-1 stock split on April
6, 2006; then adjusted again to 77,999,999 shares pursuant to the 3-for-2 stock
split on September 10, 2007.

.
 
6

--------------------------------------------------------------------------------

 
